ON REHEARING
PER CURIAM.
A non-striking employee who refuses to cross a picket line is not disqualified for unemployment compensation where such refusal is based upon a reasonable apprehension or fear of personal injury. Pledger, supra.
However, when legal evidence upon which such exception is grounded ceases to exist, the exception likewise ceases to exist and at that time it is incumbent upon the employee to seek reinstatement to his position of employment with the company. Failure to do so within a reasonable time after the “violence exception” ceased to exist would constitute a voluntary refusal to work notwithstanding the company’s letter of February 24, 1965, threatening discharge if he did not report for work.
We do not herein intend to imply that in every case an employee who may be unjustifiably discharged must apply for reinstatement before he is entitled to unemployment compensation. This requirement is to apply only to those cases wherein the facts pertinent to unemployment compensation are analogous to those herein prevailing.
Application overruled.